 Case 1:19-cr-10041-JDB Document 142 Filed 12/26/19 Page 1 of 5         PageID 480




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                 INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                      1:19-CR-10041-JDB

       Defendants.

                     REQUEST FOR JURY INSTRUCTIONS

      COMES NOW, Defendant Charles Alston (“Defendant”), by and through

undersigned counsel, and respectfully moves this Court to instruct the jury as to the

following charges:

Pattern Instructions:

                               1.02 Juror’s Duties
      1.03 Presumption of Innocence, Burden of Proof, Reasonable Doubt
                             1.04 Evidence Defined
                        1.05 Consideration of Evidence
                          1.07 Credibility of Witnesses
                           1.08 Number of Witnesses
                            1.09 Lawyers’ Objections
2.01C Separate Consideration – Multiple Defendants Charged with Same Crimes
                           2.02 Definition of a Crime
                    3.01A Conspiracy to Commit an Offense
                                 3.02 Agreement
                3.03 Defendant’s Connection to the Conspiracy
                                 3.04 Overt Acts
  3.11B Withdrawal as a Defense to Substantive Offenses Committed by Others
                              6.01 Defense Theory
      14.02 Distribution of a Controlled Substance (21 U.S.C. § 841(a)(1))
         14.05 Conspiracy to Violate the Drug Laws (21 U.S.C. § 846)
14.07A Unanimity Required: Determining Amount of Controlled Substance § 841
                                    Page 1 of 5
 Case 1:19-cr-10041-JDB Document 142 Filed 12/26/19 Page 2 of 5        PageID 481




14.07B Unanimity Required: Determining Amount of Controlled Substance § 846

Non-Pattern Instructions:

                                    Good Faith
Even if you find that the Defendant did prescribe controlled substances outside of
ordinary professional medical practice and without a legitimate medical purpose, if
he/she did so in a reasonable belief that he/she was acting within the scope of
ordinary professional medical practice or for a legitimate medical purpose, then
he/she did not do so knowingly or intentionally. United States v. Godofsky, 943 G.3d
1011, 1019-30 (6th Cir. 2019).

      Wherefore, Defendant respectfully requests this Court to instruct the jury on

the above-listed charges.

      Respectfully submitted this 26th day of December 2019.

                                                   /s/ Manubir S. Arora
                                                   MANUBIR S. ARORA
                                                   Georgia Bar No. 061641
                                                   75 W Wieuca Rd. NE
                                                   Atlanta, Georgia 30342
                                                   Office (404) 881-8866
                                                   Facsimile (404) 865-3525
                                                   manny@aroralascala.com

                                                   /s/ Worrick Robinson
                                                   WORRICK ROBINSON
                                                   Tennessee Bar No. 015009
                                                   446 James Robertson Pkwy
                                                   Suite 200
                                                   Nashville, TN 37219
                                                   Office (615) 726-0900
                                                   wrobinson@rrylaw.com




                                    Page 2 of 5
 Case 1:19-cr-10041-JDB Document 142 Filed 12/26/19 Page 3 of 5         PageID 482




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

 UNITED STATES OF AMERICA,

 v.                                                INDICTMENT NO.

 CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

       Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and foregoing

REQUEST FOR JURY INSTRUCTIONS upon all parties involved via the federal e-

filing system.

      This 26th day of December 2019.

                                                    /s/ Manubir S. Arora
                                                    MANUBIR S. ARORA
                                                    Georgia Bar No. 061641
                                                    75 W Wieuca Rd. NE
                                                    Atlanta, Georgia 30342
                                                    Office (404) 881-8866
                                                    Facsimile (404) 865-3525
                                                    manny@aroralascala.com

                                                    /s/ Worrick Robinson
                                                    WORRICK ROBINSON
                                                    Tennessee Bar No. 015009
                                                    446 James Robertson Pkwy
                                                    Suite 200
                                                    Nashville, TN 37219
                                                    Office (615) 726-0900
                                                    wrobinson@rrylaw.com

                                    Page 3 of 5
 Case 1:19-cr-10041-JDB Document 142 Filed 12/26/19 Page 4 of 5      PageID 483




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                               INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                    1:19-CR-10041-JDB

       Defendants.

                      CERTIFICATE OF CONSULTATION

      I hereby certify that on this day (12/26/19), opposing counsel was contacted

via electronic mail and informed of Defendant’s intention of filing the within and

foregoing REQUEST FOR JURY INSTRUCTIONS, and on this day (12/26/19),

counsel for the Government has not notified Defendant of its stance on the motion

at hand. Notwithstanding, the Government has objected to all other motions by

Defendant.

                                                  /s/ Manubir S. Arora
                                                  MANUBIR S. ARORA
                                                  Georgia Bar No. 061641
                                                  75 W Wieuca Rd. NE
                                                  Atlanta, Georgia 30342
                                                  Office (404) 881-8866
                                                  manny@aroralascala.com

                                                  /s/ Worrick Robinson
                                                  WORRICK ROBINSON
                                                  Tennessee Bar No. 015009
                                                  446 James Robertson Pkwy
                                                  Suite 200
                                                  Nashville, TN 37219
                                   Page 4 of 5
Case 1:19-cr-10041-JDB Document 142 Filed 12/26/19 Page 5 of 5   PageID 484




                                              Office (615) 726-0900
                                              wrobinson@rrylaw.com




                                Page 5 of 5
